Case 0:18-cv-62593-DPG Document 200 Entered on FLSD Docket 08/22/2019 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

   FEDERAL TRADE COMMISSION,
                                                   Case No.: 18-cv-62593-DPG
                     Plaintiff,

           v.

   SIMPLE HEALTH PLANS LLC, et al.,

                     Defendants.


                                       NOTICE OF APPEAL

         Notice is hereby given that Defendant, Steven Dorfman, appeals to the United States Court

  of Appeals for the Eleventh Circuit from the Court’s Order Denying Dorfman’s Motion to Dissolve

  the Preliminary Injunction [DE 183]. Mr. Dorfman may appeal the Preliminary Injunction as of

  right. 28 U.S.C. § 1292(a)(1) and (2); see also, El Paso Natural Gas Co. v. Nezsosie, 526 U.S.

  473, 482 (1999).

  Dated: August 22, 2019

                                                     DLA Piper LLP (US)


                                                      /s/ Ryan O’Quinn
                                                     Ryan D. O’Quinn (FBN 0513857)
                                                     ryan.oquinn@dlapiper.com
                                                     Elan A. Gershoni (FBN 95969)
                                                     elan.gershoni@dlapiper.com
                                                     200 South Biscayne Boulevard
                                                     Suite 2500
                                                     Miami, Florida 33131
                                                     Telephone: 305.423.8553
                                                     Facsimile: 305.675.7885

                                                     Counsel for Defendant
                                                     Steven Dorfman




  EAST\167961402.1
Case 0:18-cv-62593-DPG Document 200 Entered on FLSD Docket 08/22/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         The undersigned certifies that he filed this pleading through the court’s electronic filing
  system and that all parties requesting electronic notice of pleadings have been served with the
  pleading.


                                                      /s/ Ryan O’Quinn
                                                      Ryan D. O’Quinn




  EAST\167961402.1
